DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
	Applicant elected the organ species, liver, in the response dated 2/4/2022.  Applicant did not state whether or not the species election was with or without traverse.  Therefore, the lack of arguments regarding traversal is being interpreted as being a species election to liver without traverse.
	A search of the art did not provide relevant art to the species, liver.  As such, Examiner search additional species recited in claim 6.  Relevant art regarding pancreas was found.  As such, the species pancreas has been rejoined and is under consideration.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

	Claims 1-18 and 20-23 are under consideration in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
(1) Claims 1-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11, and 12 of U.S. Patent No. 9,462,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims recites an anticipatory species of the instant claims.
Regarding instant claim 1, patent claim 1 discloses method for monitoring a physiological status of an in situ pancreas (i.e. a species of an organ as claimed in the instant claim) in a human subject, comprising monitoring morphological changes over time in transplanted pancreatic islets of Langerhans (i.e. a species of transplanted tissue as claimed in instant claim 1) transplanted on an eye of the human subject, wherein the morphological changes over time in the transplanted pancreatic islets tissue on the eye of the subject indicate a physiological status of the in situ pancreas in the human subject during a course of treatment.  Thus, patent claims 1 is an anticipatory species of instant claim 1.
Regarding instant claim 2, patent claim 2 discloses wherein the method is used to monitor efficacy of a course of treatment for a disorder affecting the pancreas.  Thus, patent claim 2 is an anticipatory species of instant claim 2.
Regarding claim 3, patent claim 3 discloses essentially identical claim language to instant claim 3.  As such, patent claim 3 is an anticipatory species of instant claim 3.
Regarding claim 4, patent claim 4 discloses essentially identical claim language to instant claim 4.  As such, patent claim 4 is an anticipatory species of instant claim 4.  

	Regarding claim 6, patent claim 1 discloses pancreas as claimed.
	Regarding claim 7, patent claim 1 discloses pancreas which is an exocrine gland species as claimed.
	Regarding claim 8, patent claim 1 discloses the species pancreas as claimed.
	Regarding claim 9, patent claim 1 discloses the species pancreas, which is an endocrine gland as claimed.
	Regarding claim 10, patent claim 1 discloses pancreas as discussed above.
	Regarding claim 11, patent claim 1 discloses the organ of interest is pancreas as discussed above.
	Regarding claim 12, patent claim 1 discloses that transplanted tissue is islet cells as claimed.
	Regarding claim 13, patent claim 6 disclose the morphological changes are selected from the group consisting of cell size in the pancreatic islets, cell volume in the pancreatic islets, cell area in the pancreatic islets, cell shape in the pancreatic islets, cell death in the pancreatic islets, cell proliferation in the pancreatic islets, cell mass in the pancreatic islets, blood perfusion in the pancreatic islets, optical reflectivity of cells in the pancreatic islets, and granulation of cells in the pancreatic islets.  Thus, patent claim 6 anticipates instant claim 13.
	Regarding claims 14-16, patent claim 1 discloses the claim as discussed above.  Patent claim 1 specifies the species of subject, as human.  However, it would have been obvious to an artisan of ordinary skill to applies the method of patent claim 1 to 
	Regarding instant claim 17, patent claim 1 discloses a human subject having pancreas as the disease related organ of interest.  Thus, patent claim 1 discloses an anticipatory species of instant claim 17.
	Regarding claim 18, patent claim 1 does not teach that the human subject has diabetes.  However, at the time an artisan of ordinary skill in the art would recognize that a method of monitor changes in pancreatic status would be used for a patient with diabetes for tracking treatment.  As such, patent claim 1 renders claim 18 obvious.
	Regarding claim 20, patent claim 9 discloses identical claim language to instant claim 20.  Thus, patent claim 9 is an anticipatory species of instant claim 20 for reasons already discussed above.
	Regarding claim 21, patent claim 7 discloses the morphological changes in the transplanted pancreatic islets are determined at two or more time points.
	Regarding claim 22, patent claim 11 discloses that the morphological changes are monitored by microscopy.  Thus, patent claim 11 is an anticipatory species of instant claim 22.

	
(2) Claims 1-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11, 12, 14, 16, and 17 of U.S. Patent No. 9,702,867 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims recites an anticipatory species of the instant claims.
Regarding instant claim 1, patent claim 1 discloses method for monitoring a physiological status of an in situ pancreas (i.e. a species of an organ as claimed in the instant claim) in a mammalian subject, comprising monitoring morphological changes over time in transplanted pancreatic islets of Langerhans (i.e. a species of transplanted tissue as claimed in instant claim 1) transplanted on an eye of the mammalian subject, wherein the morphological changes over time in the transplanted pancreatic islets tissue on the eye of the subject indicate a physiological status of the in situ pancreas in the human subject during a course of treatment.  Thus, patent claims 1 is an anticipatory species of instant claim 1.
Regarding instant claim 2, patent claim 2 discloses wherein the method is used to monitor efficacy of a course of treatment for a disorder affecting the pancreas.  Thus, patent claim 2 is an anticipatory species of instant claim 2.
Regarding claim 3, patent claim 3 discloses essentially identical claim language to instant claim 3.  As such, patent claim 3 is an anticipatory species of instant claim 3.

Regarding claim 5, patent claim 5 discloses essentially identical claim language to instant claim 5.
	Regarding claim 6, patent claim 1 discloses pancreas as claimed.
	Regarding claim 7, patent claim 1 discloses pancreas which is an exocrine gland species as claimed.
	Regarding claim 8, patent claim 1 discloses the species pancreas as claimed.
Regarding claim 9, patent claim 1 discloses the species pancreas, which is an endocrine gland as claimed.
	Regarding claim 10, patent claim 1 discloses pancreas as discussed above.
	Regarding claim 11, patent claim 1 discloses the organ of interest is pancreas as discussed above.
	Regarding claim 12, patent claim 1 discloses that transplanted tissue is islet cells as claimed.
	Regarding claim 13, patent claim 6 disclose the morphological changes are selected from the group consisting of cell size in the pancreatic islets, cell volume in the pancreatic islets, cell area in the pancreatic islets, cell shape in the pancreatic islets, cell death in the pancreatic islets, cell proliferation in the pancreatic islets, cell mass in the pancreatic islets, blood perfusion in the pancreatic islets, optical reflectivity of cells in the pancreatic islets, and granulation of cells in the pancreatic islets.  Thus, patent claim 6 anticipates instant claim 13.

	Regarding claim 15, patent claim 15 discloses the non-human mammal is an animal model for a disease related to the pancreas (i.e. the organ of interest as claimed).  Thus, patent claim 15 is an anticipatory species of instant claim 15.
	Regarding claim 16, patent claim 17 discloses the non-human mammal is a primate and the disease is one related to the pancreas.  Thus, patent claim 17 discloses an anticipatory species of instant claim 16.
	Regarding claim 17, patent claim 1 specifies a mammal, but does not specify a human as the species of mammal, as claimed in instant claim 17.  However, at the time of filing, it would have been obvious to use a human mammal as the subject in the method of patent claim 1 to arrive at the limitations of instant claim 17 because the method allows for in situ monitoring of a disease state and/or treatment which is a less invasive manner of monitoring a disease in a human.
Regarding claim 18, patent claim 1 does not teach that the human subject has diabetes.  However, at the time an artisan of ordinary skill in the art would recognize that a method of monitor changes in pancreatic status would be used for a patient with diabetes for tracking treatment.  As such, patent claim 1 renders claim 18 obvious.
	Regarding claim 20, patent claim 9 discloses identical claim language to instant claim 20.  Thus, patent claim 9 is an anticipatory species of instant claim 20 for reasons already discussed above.

	Regarding claim 22, patent claim 11 discloses that the morphological changes are monitored by microscopy.  Thus, patent claim 11 is an anticipatory species of instant claim 22.
	Regarding claim 23, patent claim 12 discloses that the pancreatic islets are transplanted into anterior chamber of the eye of the subject.  As such patent claim 12 is an anticipatory species of instant claim 23.

(3) Claims 1-11, 13-18, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,228,364 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims recites an anticipatory species of the instant claims.
	Regarding claim 1, patent claim 1 discloses method for monitoring physiological status of an in situ pancreas (i.e. an organ of interest) in a subject, comprising monitoring morphological changes over time in transplanted pancreatic islets of Langerhans transplanted on an eye of the subject, wherein the morphological changes over time in the transplanted pancreatic islets of Langerhans indicate a physiological status of the in situ pancreas in the subject.  Thus, patent claim 1 discloses an anticipatory species of instant claim 1.

	Regarding claim 3, patent claim 3 discloses wherein the course of treatment comprises administration of a therapeutic to the subject, and wherein the method monitors efficacy of the therapeutic in the subject. Thus, patent claim 3 discloses an anticipatory species of instant claim 3.
	Regarding claim 4, patent claim 4 discloses wherein the course of treatment comprises a diet and/or an exercise regimen, and wherein the method monitors efficacy of the diet and/or exercise regimen in the subject.  Thus, patent claim 4 is an anticipatory species of instant claim 4.
	Regarding claim 5, patent claim 5 discloses wherein the transplanted pancreatic islets of Langerhans is obtained from the subject.  Thus, patent claim 5 is an anticipatory species of instant claim 5.
	Regarding claim 6, patent 1 claim discloses the pancreas (i.e. the organ of interest is a pancreas among other as claimed in claim 6).  Thus, patent claim 1 discloses an anticipatory species of instant claim 6.
	Regarding claim 7, patent claim 1 discloses a pancreas which is an exocrine gland as claimed.  Thus, patent claim 1 discloses an anticipatory species of instant claim 7.
	Regarding claim 8, patent claim 1 discloses pancreas as claimed. Thus, patent claim 1 discloses an anticipatory species of instant claim 7.

	Regarding claim 10, patent claim 1 discloses pancreas as discussed above.
	Regarding claim 11, patent claim 1 discloses the organ of interest is pancreas as discussed above.
	Regarding claim 13, patent claim 6 discloses wherein the morphological changes are selected from the group consisting of cell size in the pancreatic islets, cell volume in the pancreatic islets, cell area in the pancreatic islets, cell shape in the pancreatic islets, cell death in the pancreatic islets, cell proliferation in the pancreatic islets, cell mass in the pancreatic islets, blood perfusion in the pancreatic islets, optical reflectivity of cells in the pancreatic islets, and granulation of cells in the pancreatic islets.  Thus, patent claim 6 discloses an anticipatory species of instant claim 13.
Regarding claims 14-16, patent claim 1 discloses the claim as discussed above.  Patent claim 1 specifies the species of subject, as human.  However, it would have been obvious to an artisan of ordinary skill to applies the method of patent claim 1 to other non-human species, particularly a species of animal relevant to disease pathology in relevant animal species to humans, pets, livestock, or any animal of interest for research.  As such, it would have been obvious to choose a non-human mammal as claimed in instant claim 14 or a primary as claimed in instant claim 16 for use in the method of patent claim 1 because non-human mammals and primates have relevance as models to human disease and are often used as experimental model in vivo method such as patent claim 1.  As such, instant claims 14-16 are obvious variants of patent claim 1.  

Regarding claim 18, patent claim 1 does not teach that the human subject has diabetes.  However, at the time an artisan of ordinary skill in the art would recognize that a method of monitor changes in pancreatic status would be used for a patient with diabetes for tracking treatment.  As such, patent claim 1 renders claim 18 obvious.
Regarding claim 20, patent claim 11 discloses wherein the method further comprises administering a therapeutic or test compound to the subject, and monitoring morphological changes resulting from the administering. Thus, patent claim 11 discloses an anticipatory species of instant claim 20.
Regarding claim 21, patent claim 12 discloses wherein the morphological changes in the transplanted pancreatic islets of Langerhans are determined at two or more time points after the administering. Thus, patent claim 12 discloses an anticipatory species of instant claim 21.
Regarding claim 22, patent claim 13 discloses wherein the morphological changes are monitored by microscopy.  Thus, patent claim 13 is an anticipatory species of instant claim 22.
Regarding claim 23, patent claim 14 discloses wherein the transplanted pancreatic islets of Langerhans are present in an anterior chamber of the eye of the subject.  Thus, patent claim 14 discloses an anticipatory species of instant claim 23.


 	Regarding claim 1, patent claim 1 discloses method for monitoring physiological status of an in situ pancreas (i.e. an organ of interest) in a human subject, comprising monitoring morphological changes over time in transplanted pancreatic islets of Langerhans transplanted on an eye of the subject, wherein the morphological changes over time in the transplanted pancreatic islets of Langerhans indicate a physiological status of the in situ pancreas in the subject.  Thus, patent claim 1 discloses an anticipatory species of instant claim 1.
	Regarding instant claim 2, patent claim 2 discloses the method is used to monitor efficacy of a course of treatment for a disorder in the subject.  Thus, patent claim 2 discloses an anticipatory species of instant claim 2.
	Regarding claim 3, patent claim 3 discloses wherein the course of treatment comprises administration of a therapeutic to the subject, and wherein the method monitors efficacy of the therapeutic in the subject. Thus, patent claim 3 discloses an anticipatory species of instant claim 3.
	Regarding claim 4, patent claim 4 discloses wherein the course of treatment comprises a diet and/or an exercise regimen, and wherein the method monitors efficacy of the diet and/or exercise regimen in the subject.  Thus, patent claim 4 is an anticipatory species of instant claim 4.

	Regarding claim 6, patent 1 claim discloses the pancreas (i.e. the organ of interest is a pancreas among other as claimed in claim 6).  Thus, patent claim 1 discloses an anticipatory species of instant claim 6.
	Regarding claim 7, patent claim 1 discloses a pancreas which is an exocrine gland as claimed.  Thus, patent claim 1 discloses an anticipatory species of instant claim 7.
	Regarding claim 8, patent claim 1 discloses pancreas as claimed. Thus, patent claim 1 discloses an anticipatory species of instant claim 7.
Regarding claim 9, patent claim 1 discloses the species pancreas, which is an endocrine gland as claimed.
	Regarding claim 10, patent claim 1 discloses pancreas as discussed above.
	Regarding claim 11, patent claim 1 discloses the organ of interest is pancreas as discussed above.
	Regarding claim 12, patent claim 1 discloses that transplanted tissue is islet cells as claimed.
	Regarding claim 13, patent claim 1 discloses morphological changes as discussed above.  Patent claim 1 does not discloses all of the listed species of morphological change measurements.  However, at the time of the patent all the recited species in instant claim 13 were established means of measure morphological changes 
Regarding claims 14-16, patent claim 1 discloses the claim as discussed above.  Patent claim 1 specifies the species of subject, as human.  However, it would have been obvious to an artisan of ordinary skill to applies the method of patent claim 1 to other non-human species, particularly a species of animal relevant to disease pathology in relevant animal species to humans, pets, livestock, or any animal of interest for research.  As such, it would have been obvious to choose a non-human mammal as claimed in instant claim 14 or a primary as claimed in instant claim 16 for use in the method of patent claim 1 because non-human mammals and primates have relevance as models to human disease and are often used as experimental model in vivo method such as patent claim 1.  As such, instant claims 14-16 are obvious variants of patent claim 1.  
	Regarding instant claims 17-18, patent claim 17 discloses a human subject having pancreas as the disease related organ of interest, more particularly diabetes.  Thus, patent claim 17 discloses an anticipatory species of instant claims 17-18.
Regarding claim 20, patent claim 9 discloses wherein the method further comprises administering a therapeutic or test compound to the subject, and monitoring morphological changes resulting from the administering. Thus, patent claim 9 discloses an anticipatory species of instant claim 20.
Regarding claim 21, patent claim 10 discloses wherein the morphological changes in the transplanted pancreatic islets of Langerhans are determined at two or 
Regarding claim 22, patent claim 11 discloses wherein the morphological changes are monitored by microscopy.  Thus, patent claim 11 is an anticipatory species of instant claim 22.
Regarding claim 23, patent claim 12 discloses wherein the transplanted pancreatic islets of Langerhans are present in an anterior chamber of the eye of the subject.  Thus, patent claim 12 discloses an anticipatory species of instant claim 23.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,228,364.  This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble, “A method for monitoring an organ in a subject”.  The body recites, “wherein the transplanted tissue is from an organ of interest”.  It is not apparent if “an organ of interest” recited in the body is the same as “an organ” as recited in the preamble” or if they are different.
Claims 2-18 and 20-23 dependent upon claim 1 and thus also comprise the indefinite subject matter discussed above.

Claims 6, 8, and 10 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the claim recites a grouping of organs of interest (pancreas, lung, heart, brain, kidney, liver, small intestine, etc…).  Each organs species are structurally unique that lead to unique functions Thus the listed organs do not have a substantial structural feature in common. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
Regarding claim 6, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claim 6 recites “tumor” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15, 22, and 23 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Adeghate 2000 (Transplantation Proceedings 32(7):2478, 2000; of record in IDS 5/30/2019).
Regarding claim 1,  Adeghate 2000 discloses that neonatal rats were anesthetized with ether and their pancreata removed, cut into small fragments, and transplanted into the anterior eye chamber of homologous rats. These disclosure encompass a transplanted tissues on an eye of a subject, wherein the tissue is from an organ of interest (i.e. pancreas).  After 6 and 14 days of transplantation, the host rates were anesthetized with chloral hydrate and perfused with fixative, and the pancreatic tissue grafts removed for electron microscopy (par under materials and methods 
Regarding claim 2,  this claim further specify the intended use of the method and do not impart further limitations to active step of independent claim 1.  As such, the disclosures discussed above from Adghate 2000 encompass the limitations of claims 2.  
Claims 3 and 4 specify limitations about the course of treatment which is part of the intended use of the claims.  Therefore, the limitations of claims 3 and 4 do not impart further limitations to the active steps of the base claims and thus are encompassed by the disclosures of Adeghate 2000.

Claim 6 specifies the organ of interest as pancreas.  Adeghate explicitly discloses pancreas.
Claim 7 specifies that the organ is an exocrine gland.  Claim 8 specifies the exocrine gland as the pancreas.  Claim 9 specifies the organ as an endocrine gland.  Claim 10 species the endocrine gland as pancreas.  Claim 11 also specifies the organ as pancreas.  Adeghate discloses pancreas and thus explicitly discloses the limitations of claim 7-11.
Claim 12 specifies the transplanted tissue as tissue comprising isolated pancreatic islets of Langerhans.  As discussed above Adeghate 2000 discloses cutting the pancreata into small pieces and discloses that the acinar tissue comprising islet beta cells in the small pieces transplanted into the rat eye.  See results section and figure 1.  As such, Adeghate explicitly discloses the limitations of claim 12.
Claim 13 specifies species of morphological changes.  As discussed above Adeghate discloses monitoring changes in the number of beta and tubular cells that are present overtime.  This would be considered measures of beta and tubular cell volume, area, cell death, cell proliferation, and cell mass.  Thus, Adeghate discloses the limitations of claim 13.
Claim 14 specifies that the subject is a non-human mammal.  Adeghate 2000 discloses the subject as a rat, thus disclosing the limitations of claim 14.

Claim 22 specifies that the morphological changes are monitored by microscopy.  Adeghate explicitly discloses that the morphological changes are monitored by electron microscopy, thus disclosing the limitation of claim 22.
Claim 23 specifies that the tissue is transplanted into an anterior chamber of the eye of the subject.  Adeghate discloses transplantation of the pancreata fragments into the anterior chamber of the eye of the rat, thus disclosing the limitations of claims 23.
In conclusion, the prior art of Adeghate 2000 anticipates the instant claims because explicitly or inherently discloses all the limitations of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-16 and 20-23 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Perez (Perez et al.  Diabetologia 54(5):1121-1126, May 2011, printout contains pp. 1-13; of record in IDS 5/30/2019).

Perez discloses that allogeneic donor baboon islets were transplanted into the anterior chamber of the eye of a baboon that was rendered diabetic with streptozotocin (p. 3, par 1 under Methods section).  Perez discloses that Islets were engrafted onto the iris covering approximately 80% of the iris surface.  Over the next 357 days there was little loss of islet mass.  Angiographic studies of the anterior chamber showed that islet grafts were strongly vascularized as early as POD 24.  The cytoarchitecture of the transplanted islets was preserved, and the cellular composition was similar to that of the islets before transplantation (p. 4, par 1 under ‘functional engraftment of islets in the anterior chamber’).  These disclosures of Perez encompass the active step of the instantly claimed method and thus disclose the limitations of claims.   
Perez further discloses administering anti-CD154 on multiple days POD.  Perez also discloses administering insulin (p. 3, par 2 under Methods, lines 11-16).  These limitations encompass administering a therapeutic or test compound to the subject.  Perez further discloses that Clinical signs, fluid balance, blood glucose, body weight, and nutritional intake were then monitored regularly, and weekly blood tests were carried out to monitor overall health (p. 3, par 2 under Methods, lines 16-18).  These limitations encompass monitoring morphological and physiological changes resulting from said administering over two or more time points as claimed.  
As such, the prior art of Perez anticipates the instant claims because Perez discloses all of the required limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez (Perez et al.  Diabetologia 54(5):1121-1126, May 2011, printout contains pp. 1-13; of record in IDS 5/30/2019).
Claim 17 and 18 are taught by Perez as discussed above in the 102 rejection.  Perez does not teach that the subject receiving the transplanted islets is a human with diabetes.  However, Perez teaches that given the difficulties with current transplantation sites in connection with clinical islets transplantation to treat patients with type 1 diabetes, they explored the anterior chamber of the eye as a therapeutic transplantation site (p. 5, par 1 under Discussion, lines 1-3).  Thus, it is apparent from the teaching of Perez is that their desire and intent is to develop this method for human use to treat diabetes.  Perez further teaches that they show that pancreatic islets engraft and function in the eye of a baboon model for diabetes, contributing to glycemic control (p. 5, par 1 under Discussion, lines 3-4).  As such, Perez demonstrates that this method has a reasonable expectation of success having a therapeutic effect (i.e.-contributing to glycemic control) and a motivation to apply it to humans.  As such, it would have been obvious to an artisan of ordinary skill in the art at the time of the invention to apply the method of transplanting islets cells in the eye, developed in the baboon, as taught by .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15 and 20-23 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Berggren and Caicedo (WO 2009/027106; of record in IDS 5/30/2019).
Regarding claim 1, Berggren and Caicedo transplanted RIP-GFP islets into the anterior chamber of the eye of mice to study beta cell induced cell death over time.  These disclosures encompass a transplanted tissue on the eye of a subject, wherein the transplanted tissue is from an organ of interest (i.e. pancreas).  They induced beta cell death in the transplanted mice by intravenous administration of alloxan, a well-characterized diabetogenic compound that is taken up by beta-cells via the glucose transporter 2.  This treatment rendered the mice hyperglycemic with a blood glucose concentration of 25 mml/l after 24 hours.  At this point substantial loss of GFP 
Claim 2 specifies that the method is used to monitor efficiency of a course of treatment for a disease in the subject.  This claim discloses an intended use of the method that does not impart any further active steps or limitations to the claims.  As such, the disclosures above encompass the limitations of claim 2.  
Claim 3 further specifies limitations of the claimed intended use describe in claim 2.  Again, these recitations do not impart further limitations to the claims because it is further specifying the intended use.  As such, the disclosures above encompass the limitations of claim 3.
Claim 4 further specifies limitations of the claimed intended use describe in claim 2.  Again, these recitations do not impart further limitations to the claims because it is further specifying the intended use.  As such, the disclosures above encompass the limitations of claim 4.
Regarding claim 5, Berggren and Caicedo disclose the transplanted tissue is obtained from the subject as discussed above.

Regarding claim 7, Berggren and Caicedo disclose a mouse with an in situ pancreas, thus disclosing the limitation that the organ of interest is an exocrine gland.
Regarding claim 8, Berggren and Caicedo disclose a mouse with an in situ pancreas, thus disclosing the limitation that the exocrine gland is pancreas.
Regarding claim 9, Berggren and Caicedo disclose a mouse with an in situ pancreas, thus disclosing the limitation that the organ of interest is an endocrine gland.
Regarding claim 10, Berggren and Caicedo disclose a mouse with an in situ pancreas, thus disclosing the limitation that the endocrine gland is pancreas.
Regarding claim 11, Berggren and Caicedo disclose a mouse with an in situ pancreas, thus disclosing the limitation that the organ of interest is pancreas.
Regarding claim 12, Berggren and Caicedo discloses transplantation of islet cells into the eye of a mouse, thus disclosing the limitation that the tissue comprising isolated pancreatic islets of Langerhans.
Regarding claim 13, Berggern and Caicedo discloses the claimed morphological changes recited.  See disclosure above.
Regarding claim 14, Breggern and Caicedo discloses that the subject is a non-human mammal as discussed above.
Regarding claim 15, Breggern and Caicedo disclose that the above described animal is a model for diabetes, thus disclosing the limitations of the non-human mammal is an animal model of a human disease.

Regarding claim 21, Breggern and Caicedo disclose monitoring cell death after induce, after 14 hours, and after the 24 hour time point.  See discussion above.  These disclosures encompass the limitations of wherein the morphological changes in the transplanted tissue are determine at two or more time points after administering.

Regarding claim 22, Breggern and Caicedo disclose monitoring the morphological changes and cell death using a confocal LSM (last paragraph on p. 13), thus disclosing the limitations, wherein the morphological changes are monitored by microscopy.
Regarding claim 23, Breggan and Caicedo explicitly disclose wherein the tissue is transplanted into an anterior chamber of the eye of a mouse (p. last paragraph on p. 13).  
In conclusion, the prior art of Breggern and Caicedo anticipate the instant claims because Breggern and Caicedo disclose all of the required limitations of the claims.


No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632